        Case 2:18-cv-01590-AC Document 20 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   CHARLES ROMERO,                                   No. 2:18-cv-1590 AC P
12                      Plaintiff,
13          v.                                         ORDER
14   M.E. SPEARMAN, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 8, 2020, plaintiff’s complaint was screened, and the court determined that it

21   failed to state claims upon which relief could be granted. ECF No. 13. Plaintiff was given thirty

22   days within which to file a first amended complaint. See id. at 9. No amended complaint was

23   filed. Failure to amend would normally be construed as failure to prosecute, resulting a

24   recommendation for dismissal.

25          However, plaintiff has filed documents during the interim inquiring about the filing fees

26   and their withdrawal from his trust account over time, and requested case status updates. See

27   ECF Nos. 16-19. It thus appears that plaintiff may not have received the court’s order to file a

28   first amended complaint. He will therefore be given a second opportunity to do so.
                                                      1
        Case 2:18-cv-01590-AC Document 20 Filed 09/03/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The Clerk of Court shall send plaintiff copies of the following:
 3              a. The court’s screening order dated April 8, 2020 (ECF No. 13);
 4              b. The court’s Order for Payment of Inmate Filing Fee dated April 8, 2020 (ECF No.
 5   14), and
 6              c. A Civil Rights Complaint By A Prisoner form.
 7          2. Within thirty days of the date of this order, plaintiff shall file a first amended
 8   complaint on the form provided.
 9          Plaintiff is warned that his failure to file an amended complaint in compliance with this
10   order will result in a recommendation that this action be dismissed.
11   DATED: September 3, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
